Citation Nr: 0948349	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for loss of use of the 
right upper extremity secondary to service-connected right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a March 2008 videoconference hearing 
before the undersigned, and a transcript is of record.

In an April 2008 decision, the Board affirmed the RO's 
decision to deny reopening of the claim for service 
connection for a low back disorder, for lack of new and 
material evidence.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2009, the Court granted a Joint Motion for Remand.  In 
the May 2009 Order, the Court remanded the portion of the 
Board's April 2008 decision which had discussed new and 
material evidence, for compliance with instructions provided 
in the Joint Motion.

Service connection was previously granted for right shoulder 
degenerative joint disease with a rotator cuff repair and 
calcific tendonitis, as well as for a right ear hearing loss 
disability.  The Board notes that the Veteran submitted an 
audiological examination report in June 2007 in support of 
what he believed to be a pending appeal.  The RO last denied 
an increased rating for right ear hearing loss in a September 
2004 rating decision, and the Veteran did not file a timely 
appeal.  Thus, the September 2004 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, the 
June 2007 submission of the audiological examination report 
should be considered as a new claim for an increased rating 
for the Veteran's right ear hearing loss disability, and is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a low 
back disorder and loss of use of the right upper extremity 
secondary to the service-connected right shoulder disability 
are herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.

FINDINGS OF FACT

1.  An unappealed April 1987 rating decision denied service 
connection for a low back disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1987 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the low back claim.  


CONCLUSIONS OF LAW

1.  The April 1987 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence received subsequent to the April 1987 rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist with Regard to Low Back Claim

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In January 2001, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The July 2001 rating decision 
explained that new and material evidence was required and 
defined what the evidence needed to demonstrate in order to 
be considered new and material.  A December 2006 letter 
explained how VA determines disability ratings and effective 
dates.  

The Board acknowledges that the content of the January 2001 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess and Kent notice 
until after initial adjudication of the claim (because the 
initial rating decision occurred prior the Court's rulings in 
Dingess and Kent), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the July 2001 rating decision and July 2002 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence.  
In addition, the Veteran participated in a videoconference 
hearing before this Board in March 2008 and demonstrated 
through his testimony and submission of additional evidence 
that he was aware of the type of evidence required to 
substantiate his claim.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and his attorney had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
American Lake and Long Beach VA Medical Centers (VAMC), and 
private treatment records.  However, as discussed below in 
the REMAND portion of this decision, the Board finds that 
further development of the claim is necessary.  


II.  New and Material Evidence to Reopen Low Back Claim

The Veteran initially raised a claim of entitlement to 
service connection for a low back disorder in February 1976.  
The claim was denied in a November 1976 rating decision.  The 
Veteran did not file a timely appeal.  Consequently, the 
November 1976 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In December 1986, the Veteran attempted to reopen the claim, 
but it was denied in an April 1987 rating decision, which 
also became final.  Id.   

Most recently, in August 2000, the RO received a claim for 
service connection for a low back disorder from another 
veteran, which it interpreted as an attempt by this Veteran 
to reopen his claim of entitlement to service connection for 
a low back disorder.  The claim was denied in a July 2001 
rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO did not address the low back claim on 
the merits in its July 2001 rating decision.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final (April 
1987) rating decision denying the Veteran's claim of 
entitlement to service connection for a low back disorder 
included service treatment records (STRs), treatment records 
from the Long Beach and American Lake VAMCs, the Rody 
Chiropractic Clinic, and Dr. L.R.D., letters from family 
members, and VA examinations from September 1976 and February 
1985.       

The STRs disclosed no complaints of, treatment for, or 
diagnoses relating to low back problems.  The Long Beach VAMC 
records showed low back pain and a diagnosis of arthritis in 
March 1976, but no indication that the pain began during 
active service.  An X-ray of the lumbar spine taken that 
month was normal.  The September 1976 VA examination report 
contained complaints of low back pain and mild limitation of 
range of motion, but no nexus opinion.  In February 1980, the 
Veteran told an American Lake VAMC doctor that his back pain 
was related to a land mine explosion during World War II in 
which he was hit with a thrown log that hit him on the left 
side of the head and left lumbar spine area.  He reported 
having low back pain since that incident.  The VAMC records 
show continued treatment for chronic low back pain, but 
contain no nexus opinions.  In a June 1984 letter, Dr. G.M.R. 
of the Rody Chiropractic Clinic provided a detailed history 
of the Veteran's back injury in service, subsequent back 
problems, and a thorough physical examination, but did not 
provide any opinion as to whether the current low back 
problems were related to the alleged in-service injury.  Dr. 
L.R.D. provided a similar history of injury in his July 1984 
letter, but again, did not provide a nexus opinion.  In 
November 1984, the Veteran's brother and son wrote letters 
stating that the Veteran had low back problems for as long as 
they could remember.  The February 1985 VA examination report 
described ongoing back pain, but did not provide any further 
detail.  

Based on the above evidence, the claim was denied.  
Specifically, the RO in April 1987 denied reopening of the 
claim on the basis that the evidence it received since the 
last final denial did not address the issue of whether the 
Veteran's low back disorder was related to active service.  

Evidence added to the record since the time of the last final 
denial in April 1987 includes treatment records from the 
American Lake VAMC, Forest Villa Chiropractic, and Hoyt 
Chiropractic, a VA examination from February 2005, and 
testimony from the Veteran at a March 2008 Board hearing.  
The records show treatment for low back pain from 1979 to 
2000.  Moreover, the Forest Villa Chiropractic records 
contain a summary of care dated in June 1984 that states the 
Veteran injured his back while in the Army during World War 
II.       

The evidence added to the record since the previous April 
1987 denial constitutes new and material evidence.  It 
addresses the relationship between the Veteran's current low 
back disorder and active service, which is an unestablished 
fact necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing 
a nexus statement.  Finally, it does raise a reasonable 
possibility of substantiating the low back disorder claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to 
service connection for a low back disorder in the REMAND 
portion of this decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened and, to this extent only, the appeal is granted.

REMAND

The Court remanded the present appeal of the low back claim 
to the Board in May 2009 for compliance with the instructions 
in the May 2009 Joint Motion.  The Joint Motion provides that 
remand is required to allow the Board to weigh the 
credibility of the evidence.  Specifically, the Joint Motion 
directs that upon remand the Board is to reopen the claim for 
service connection, address the evidence it finds persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by the Veteran, and 
provide reasons for its rejection of such evidence.    

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion and to satisfy VA's duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA), as codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a), prior 
to final review of the appeal by the Board.  

As stated above, the Veteran contends that he was hit by a 
log after a land mine explosion during active service and has 
had low back pain since then.  Although there is no 
documentation of the incident or subsequent treatment for low 
back pain during service, in a 1984 Summary of Care, a 
chiropractor at Forest Villa Chiropractic seems to associate 
the Veteran's low back disorder with the injury that 
allegedly occurred during active service.  In addition, in 
October 2009, the Veteran's attorney submitted an Independent 
Medical Evaluation, by G.L.W., M.D., a family practioner who 
opined that the Veteran's current lower lumbar spine 
degenerative joint disease is related to his active military 
service in World War II.  In light of the chiropractor's 
statement, as well as the opinion of Dr. G.L.W., the Board 
finds that VA's duty to assist includes affording the Veteran 
an examination by a specialist to determine whether the 
current low back disorder was incurred in or is causally 
related to active service.  

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, in light of the Veteran's contentions of an 
injury during active service, the statements relating the 
Veteran's current low back problems to the in-service injury, 
and the current low back diagnoses, it is found that an 
examination is necessary before the claim may be fairly 
adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Next, with regard to the issue of entitlement to service 
connection for loss of use of the right upper extremity 
secondary to the service-connected right shoulder disability, 
the RO denied the Veteran's claim in a December 2002 rating 
decision.  The Veteran filed a timely Notice of Disagreement 
in March 2003.  The RO issued an SOC in February 2004, but it 
only addressed the issue of entitlement to special monthly 
compensation based on loss of use of the right hand, and not 
entitlement to service connection for loss of use of the 
right hand.  

Thus, the Board notes the Veteran has not been furnished an 
SOC which addresses the issue of entitlement to service 
connection for loss of use of the right upper extremity 
secondary to the service-connected right shoulder disability.  
In such cases, under judicial precedent, the appellate 
process was initiated by the NOD, and the Veteran is entitled 
to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of service connection for loss of use 
of the right upper extremity must be remanded to the RO for 
additional action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination by a physician 
knowledgeable in orthopedics to determine 
whether any current low back disorder is 
causally related to active service.  For 
purposes of the examination, the examiner 
should accept the Veteran's statements as to 
the in-service low back injury.  Any and all 
studies deemed necessary, including X-rays, 
should be completed.  The claims file, 
including a copy of this Remand, must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect such 
review.  

a.  The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to a degree 
of probability of 50 percent or more), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current low 
back disorder is causally related to the 
Veteran's active military service, and 
specifically to the in-service low back 
injury described by the Veteran. 

b.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for a low back disorder 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case or SSOC.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
an appropriate SSOC and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

3.  The Veteran should be furnished with a 
Statement of the Case addressing the issue 
of entitlement to loss of use of the right 
upper extremity secondary to his service-
connected right shoulder disability.  He 
should be advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  The RO 
should also assure that all VCAA notice 
and assistance requirements are satisfied.  
Only if the appeal is timely perfected is 
the issue to be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


